 



Exhibit 10.4
DOBSON COMMUNICATIONS CORPORATION
COMPENSATION COMMITTEE CHARTER
(Effective as of March 1, 2007)
Purpose
     The Compensation Committee is appointed by the Board of Directors of Dobson
Communications Corporation and its subsidiaries (the “Company”) to discharge the
Board’s responsibilities relating to compensation of the Company’s Chief
Executive Officer (the “CEO”) and the Company’s other corporate officers
annually appointed by the Board (collectively, and the “Officers”). The
Committee has overall responsibility for approving and evaluating all
compensation plans, policies and programs of the Company as they affect the
Officers.
     The Compensation Committee is also responsible for producing an annual
report on executive compensation for inclusion in the Company’s proxy statement.
Committee Membership
     The Compensation Committee shall consist of no fewer than three members.
Each of the members of the Compensation Committee shall meet the independence
requirements of the NASDAQ Marketplace Rules.
     A majority of the members of the Compensation Committee shall also qualify
as ‘‘outside’’ directors within the meaning of Internal Revenue Code §162
(m) and as ‘‘non-employee’’ directors within the meaning of Rule 16h-3 of the
Securities and Exchange Act of 1934.
     The members of the Compensation Committee shall be appointed annually by
the Board.
Meetings
     The Compensation Committee shall meet as often as necessary to carry out
its responsibilities. The Chairman shall preside at each meeting. In the event
the Chairman is not present at a meeting. The Compensation Committee members
present at that meeting shall designate one of its members as the acting chair
of such meeting.
Committee Responsibilities and Authority

1.   The Compensation Committee shall, at least annually, review and approve the
annual base salaries, bonus payments and other annual incentive opportunities of
the Officers.   2.   The Compensation Committee shall, periodically and as and
when appropriate, review and approve the following as they affect the Officers:
(a) all stock option grants and other incentive awards and opportunities.
including both cash-based and equity-based awards and opportunities; (b) any
employment agreements and severance arrangements; (c) any change-in-control
agreements and change-in-control provisions affecting any elements of
compensation and benefits; and (d) any special or supplemental compensation and
benefits for the Officers and persons who formerly served as Officers, including
supplemental retirement benefits and the perquisites provided to them during and
after employment.   3.   The Compensation Committee shall have authority to
allocate and award grants of stock options and/or restrictive stock grants in
the aggregate amounts of stock as designated from time to time by the Board of
Directors.



 



--------------------------------------------------------------------------------



 



4.   The Compensation Committee shall produce the annual report of the
Compensation Committee on executive compensation for inclusion in the Company’s
proxy statement in compliance with the rules and regulations promulgated by the
Securities and Exchange Commission.   5.   The Compensation Committee shall
monitor the Company’s compliance with the requirements under the Sarbanes-Oxley
Act of 2002 relating to 401(k) plans and loans to directors and officers and
with all other applicable laws affecting employee compensation and benefits.  
6.   The Committee shall oversee the Company’s compliance with the requirement
under the NASDAQ Marketplace Rules that, with limited exceptions, shareholders
approve equity compensation plans.   7.   The Compensation Committee shall
receive periodic reports on the Company’s compensation programs as they affect
all employees.   8.   The Compensation Committee shall make regular reports to
the Board.   9.   The Compensation Committee shall have the sole authority to
retain and terminate any compensation consultant to be used by the committee to
assist it in the evaluation of the compensation programs of the Company and
shall have sole authority to approve the consultant’s fees and the other terms
and conditions of the consultant’s retention.   10.   The Compensation Committee
may form and delegate authority to subcommittees as it deems appropriate.   11.
  This Charter may be amended, revised or revoked by a majority vote of the
Company’s Directors.



 